Appeal by the plaintiff from an order of the Supreme Court at Special Term in Greene County, entered June 2, 1972, which dismissed the plaintiff’s petition for condemnation in both actions for failure to provide a sufficiently specific description of the property rights to be acquired pursuant to the requirements of section 4 of the Condemnation Law. The plaintiff, while seeking a permanent easement, is for all practical purposes taking the property in fee. The reservation of use for the benefit of the defendants could in reality be of little value. The plaintiff provides in the proposed easement little detail regarding the nature of the equipment to be installed and the structures to be erected. The location or number of poles, crossarms or towers, the height of wires or the depth of underground equipment, if any, are not specified, nevertheless, it would appear that the description of the premises in the petition is sufficient to offset such lack of specificity. However, the easement is not limited to such description and details, but is also for “and other fixtures or appurtenances which the grantee shall require now and from time to time”. While a foreseeable need for the right to put a particular facility upon the premises would not make the petition defective (Matter of Staten Is. R. T. Co., 103 N. Y. 252), a blanket right to use the premises for any or all structures and facilities which might possibly be devised in the future, albeit having connection with the public utilities purposes, does not appear to be within the contemplation of the Condemnation Law. The damages to which the defendants would be lawfully entitled could not, under the circumstances, be properly and fully ascertained. Order affirmed, without prejudice to the right of the plaintiff to file a new petition within 30 days after the entry of said order, with costs. Herlihy, P. J., Staley, Jr., Greenblott, Kane and Reynolds, JJ., concur.